Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Callon Petroleum Company. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 12, 2014 LONE STAR VALUE INVESTORS, LP LONE STAR VALUE CO-INVEST I, LP By:Lone Star Value Investors GP, LLC, its General Partner By:Lone Star Value Investors GP, LLC, its General Partner By: /s/ Jeffrey E. Eberwein By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Manager Title: Manager LONE STAR VALUE MANAGEMENT, LLC LONE STAR VALUE INVESTORS GP, LLC By: /s/ Jeffrey E. Eberwein By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Sole Member Title: Manager /s/ Jeffrey E. Eberwein JEFFREY E. EBERWEIN
